Citation Nr: 0939794	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-07 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to increased initial ratings for post-traumatic 
stress disorder (PTSD) rated as 30 percent disabling for the 
period prior to February 21, 2007, and as 70 percent 
thereafter.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to March 
2005. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part granted 
service connection for PTSD, with a 30 percent evaluation 
assigned, effective March 30, 2005, the day after the 
Veteran's discharge from active duty service.

A February 2006 VA Form 9 initiated the Veteran's appeal.  In 
a March 2006 VA Form 9, the Veteran indicated that he 
requested a hearing before the Board at the RO.  However, in 
a September 2006 VA Form 9, the Veteran indicated that he did 
not want a hearing of any kind.  Therefore, the request for a 
hearing is deemed withdrawn.  Furthermore, in a November 2006 
letter, the Veteran was informed that his claim had been 
certified to the Board and that he had 90 days to ask to 
appear personally before the Board and give testimony 
concerning his appeal.  See 38 C.F.R. § 1304 (2009).  No 
request was received.  

In February 2009 the Board remanded the Veteran's appeal for 
additional development.  

In June 2009, the RO granted an increased evaluation to 70 
percent for PTSD effective February 21, 2007.  A Veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the appeal 
remains before the Board.


FINDINGS OF FACT

1.  For the period from March 30, 2005, to November 20, 2007, 
the Veteran's PTSD was manifested by occupational and social 
impairment that most nearly approximated reduced reliability 
and productivity due to symptoms such irritability, 
hyperstartle reaction, hypervigilance, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships without 
deficiencies in most of the areas of work, school, family, 
judgment and thinking.

2.  For the period beginning November 21, 2007, the Veteran's 
PTSD has been manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood without 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period from March 30, 2005, to February 21, 2007, 
the criteria for an initial rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.304(f), 4.125, 4.126, 4.130, Diagnostic Code 9411 (2009).

2.  For the period beginning February 21, 2007, the criteria 
for an initial rating in excess of 70 percent for PTSD have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.304(f), 
4.125, 4.126, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with an initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted, the 
claim is substantiated, additional VCAA notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of error in this 
case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA medical center 
(VAMC) treatment records.  Additionally, the Veteran was 
provided a proper VA examination in May 2009 for PTSD.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria - Initial Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

Evidence to be considered in the appeal of an initial 
disability rating is not limited to that reflecting the 
current severity of the disorder.  In cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2009).

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
4.130, Diagnostic Code 9400.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107;  see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In April 2005, the Veteran was treated at the Mental Health 
Clinic at the VA medical Center (VAMC) where he described 
symptoms of hypervigilance, sleep disturbance, intrusive 
memories, and anhedonia.  He did not experience uncued panic 
attacks or suicidal and homicidal ideations.  He was assessed 
with PTSD and referred to a medication clinic.  

That same month, the Veteran received a VA examination.  He 
reported intrusive memories of service, nightmares, trouble 
sleeping, hyperstartle reaction, tendencies towards social 
isolation, episodes of dysphoria and irritability.  He stated 
that he had a number of friends but that he no longer 
socialized regularly with his friends and family in the same 
way he did before service.  His relationships with his wife 
and children were good and he enjoyed babysitting his 
children while his wife was at work.  The Veteran was not 
employed but he was planning to go to college and had chosen 
his major.  The examiner noted mild agitation with a sense of 
underlying irritability through the interview and the Veteran 
reported a fear of losing his temper.  The examiner diagnosed 
mild PTSD with a GAF score of 60.  

The Veteran was next seen in March 2006 where he reported 
hypervigilance, irritability, and trouble sleeping as well as 
taking medication to aid with sleep and anxiety.  He reported 
that irritability was a prominent symptom and explained that 
he threw a chair at his supervisor at work.  He was 
unemployed but was still considering going to school.  

The Veteran stated he was not suicidal or homicidal, he was 
able to self-soothe or control his behavior, and his insight 
and judgment were fair.  The VA doctor found that the Veteran 
was not "gravely" disabled.  He also reported a brief 
separation from his wife but explained that they were back 
together.  In April 2006, the Veteran described flashbacks 
and intrusive memories of his time in service while at work 
driving a truck.  However, explained that he had missed a 
dose of medication and that it may have accounted for the 
increase in his symptoms.  

In February 2007, the Veteran described losing his job after 
an altercation with a customer and was then unable to find 
another job.  He and his wife had separated for three months 
due to difficulties surrounding his PTSD and irritability.  A 
March 2007 VAMC treatment note described the Veteran's PTSD 
as severe and suggested that the Veteran was having a 
difficult time interacting with classmates while enrolled in 
college.  The Veteran described marital tension and concern 
about losing his temper or harming himself or his family.  
The examiner stated his thought process was linear, and 
insight and judgment were fair to good, but he was verbally 
impulsive. 

The Veteran was not seen again until May 2009, where the 
Veteran reported that he had not taken medication for his 
PTSD symptoms since 2007.  He described reconciling with his 
spouse and returning to treatment in order to help his 
marriage.  He also stated that he was employed.  The Veteran 
reported trouble sleeping and large crowds and reported 
drinking for relaxation purposes.  

The Veteran received a VA examination in May 2009 where he 
reported a full range of "typical" PTSD symptoms including 
irritability, weekly nightmares, trouble sleeping, and 
trouble controlling his temper.  The Veteran had not been on 
medication and had not received treatment since 2007.  He 
reported previously losing three jobs due to his PTSD 
symptoms but stated that he was currently employed full-time.  
The Veteran also described working on improving his marriage.  
The examiner stated that the Veteran's PTSD symptoms appeared 
to have worsened over time and significantly impaired the 
Veteran in social and occupational settings.  PTSD was 
diagnosed and a GAF score of 47 was assigned. 

For the period from March 30, 2005, to February 20, 2007

For the period before February 21, 2007, the Veteran endorsed 
many of the symptoms associated with a 50 percent disability 
rating for PTSD.  Specifically, he reported anxiety, 
nightmares, trouble sleeping, irritability and 
hypervigilance.  Despite these symptoms, he had a plan to 
enroll in college, was able to control his symptoms, was 
employed for part of this time, and reported good 
relationships with his wife and children.  He still had 
relationships with friends and family, although they were 
different as a result of his PTSD symptomatology.  
Furthermore, the Veteran had been assigned GAF scores 
indicative of moderate symptomatology.  Given these symptoms 
and medical evidence of record, the Veteran's disability most 
nearly approximates the criteria for a 50 percent rating for 
the period prior to January 5, 2008.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).  

The evidence prior to February 21, 2007, showed no 
deficiencies in the area of judgment or thinking.  The 
Veteran reported having a positive, supportive relationship 
with his wife and children, although strained at times, and 
described how he could discuss his symptoms openly with his 
wife.  Furthermore, while the Veteran reported irritability, 
he had planned to return to college and was able to find 
employment.  Hence he did not have deficiencies in most of 
the areas needed for a 70 percent rating.


For the period beginning February 21, 2007  

Beginning with the outpatient treatment on February 21, 2007, 
the evidence of record demonstrates more severe 
symptomatology.  The Veteran reported losing a job due to his 
PTSD symptoms and was assigned GAF scores indicative of 
serious symptoms of PTSD.  His symptoms had reportedly 
increased, and the GAF scores imply deficiencies in most of 
the areas needed for a 70 percent rating.
The Veteran described an increase in his irritability and 
fear of losing his temper and hurting himself or friends and 
family.  He also reported increased marital difficulty due to 
PTSD symptoms and had separated from his wife for a period of 
time.  The May 2009 VA examiner stated that PTSD 
significantly impaired the Veteran in social and occupational 
settings and had worsened over time.  

As discussed above, however, a 100 percent rating 
contemplates total occupational and social impairment.  See 
Sellers, Mauerhan.  The Veteran has been able to reconcile 
with his wife and children and recognize the importance of 
treatment in maintaining these relationships.  The record 
also establishes that he attended school for a part of this 
period and has been able to maintain full time employment.  
The evidence is, therefore, against a finding that his 
disability approximates total occupational and social 
impairment.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for a 70 percent rating have been met 
during the period beginning February 21, 2007.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2009).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating. Id.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's PTSD is manifested by 
symptoms such as hypervigilance, irritability, trouble 
sleeping, and nightmares.  These manifestations are 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is, 
therefore, not warranted.

Total Disability Due to Individual Unemployability

The Court has held that entitlement to a total rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2009).  

In this case, the Veteran was reportedly working at the time 
of the most recent examination in May 2009.  There were 
earlier periods when he was not working and lost jobs, but he 
was assigned a GAF indicative of an ability to maintaining 
gainful employment, and neither he nor mental health 
providers reported that the PTSD precluded gainful 
employment.  The schedular evaluations are meant to 
compensate him for considerable time lost from work.  
38 C.F.R. § 4.1.  Hence, the record does not raise the 
question of entitlement to TDIU.  


ORDER

For the period of March 30, 2005, to February 20, 2007, 
entitlement to an initial evaluation of 50 percent for PTSD 
is granted.

Beginning February 21, 2007, entitlement to an initial 
evaluation in excess of 70 percent for PTSD is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


